IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,708-02


                             EX PARTE JESSE CASIAS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 057711-01-D-WR IN THE 320TH DISTRICT COURT
                            FROM POTTER COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possessing a

deadly weapon in a penal institution and sentenced to imprisonment for seven years.

        On March 18, 2019, the trial court entered a timely order designating issues. The record has

been forwarded to this Court prematurely. We remand this application so the trial court can

complete an evidentiary investigation and enter findings of fact and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: May 15, 2019
Do not publish